--------------------------------------------------------------------------------

Exhibit 10.8
 
CONDITIONAL PAYMENT GUARANTY
 
THIS CONDITIONAL PAYMENT GUARANTY ("Guaranty") made as of February 8, 2006, by
HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership and
MYSTIC HOTEL INVESTORS, LLC, a Delaware limited liability company (collectively,
"Guarantors"), to and for the benefit of MERRILL LYNCH CAPITAL, a Division of
Merrill Lynch Business Financial Services Inc., a Delaware corporation, its
successors and assigns ("Lender").


R E C I T A L S


A.    On or about the date hereof, Adriaen's Landing Hotel, LLC, a Connecticut
limited liability company ("Borrower") and Lender entered into that certain Loan
Agreement ("Loan Agreement") whereby Lender agreed to make a first mortgage loan
(the "Loan") available to Borrower in the maximum aggregate amount up to Fifty
Million and No/100ths Dollars ($50,000,000.00), for, among other things, the
refinance of the Hartford Marriott Hotel located in Hartford, Connecticut (the
"Project"). Capitalized terms used and not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.


B.    In connection with the Loan, Borrower has executed and delivered a certain
Promissory Note (the "Note") in favor of Lender of even date herewith in the
maximum principal amount of the Loan, payment of which is secured by (i) a
certain Open-End Mortgage Deed, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith made by Borrower in favor of
Lender (the "Mortgage") against the Project, and (ii) the other Loan Documents.


C.    Guarantors are signatories to the Supplemental Limited Joinder attached to
and made a part of the Loan Agreement.


D.    Guarantors will derive material financial benefit from the Loan evidenced
and secured by the Note, the Mortgage and the other Loan Documents.


E.    Lender has relied on the statements and agreements contained herein in
agreeing to make the Loan. The execution and delivery of this Guaranty by
Guarantors is a condition precedent to the making of the Loan by Lender.


AGREEMENTS


NOW, THEREFORE, intending to be legally bound, Guarantors, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its successors, indorsees, transferees,
participants and assigns as follows:




--------------------------------------------------------------------------------





1.    Guarantors absolutely, unconditionally and irrevocably guarantee:


(a)    the full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which may now be
or may hereafter become due and owing under the Note, the Loan Agreement and the
other Loan Documents;


(b)    the prompt, full and complete performance of all of Borrower's
obligations under each and every covenant contained in the Loan Documents; and
 
(c)    the full and prompt payment of any Enforcement Costs (as hereinafter
defined in Section 7 hereof);


All amounts due, debts, liabilities and payment obligations described in
subsections (a) and (b) of this Section 1 shall be hereinafter collectively
referred to as the "Indebtedness." Notwithstanding any provisions hereof to the
contrary, the obligations and liabilities of Guarantors under this Guaranty are
contingent upon the occurrence and continuation of a Condition Subsequent and,
therefore, this Guaranty will only be effective and enforceable if a Condition
Subsequent occurs. For purposes hereof, "Condition Subsequent" means if at any
time and any and all periods during which the net worth of Mystic Partners, LLC
(calculated based on the undepreciated historical costs of the assets of Mystic
Partners, LLC, as set forth on Schedule II to the Loan Agreement) is less than
Fifty Million and No/100ths Dollars ($50,000,000.00). Notwithstanding anything
contained in this Guaranty to the contrary, if (i) a Condition Subsequent occurs
or is in existence at any time on or after the date on which Lender has
accelerated the Loan in accordance with the Loan Agreement or (ii) Lender has
commenced enforcement of this Guaranty, Lender shall at all times thereafter be
entitled to enforce all of its rights and remedies hereunder.


2.    In the event of any default by Borrower in the payment of the
Indebtedness, after the expiration of any applicable cure or grace period,
Guarantors agree, on demand by Lender or any holder of the Note (which demand
may be made concurrently with notice to Borrower that Borrower is in default of
its obligations), to pay the Indebtedness regardless of any defense, right of
set-off or claims which Borrower or Guarantors may have against Lender or the
holder of the Note.


All of the remedies set forth herein and/or provided for in any of the other
Loan Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantors or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy. The parties have agreed to
the alternative remedies provided herein in part because they recognize that the
choice of remedies in the event of a default hereunder will necessarily be and
should properly be a matter of good faith business judgment, which the passage
of time and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such good faith choice by Lender be given
conclusive effect regardless of such subsequent developments.

- 2 -

--------------------------------------------------------------------------------





3.    Guarantors do hereby (a) waive notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (b) agree to refrain from asserting,
until after repayment in full of the Loan, any defense, right of set-off or
other claim which Guarantors may have against Borrower, (c) waive any defense,
right of set-off or other claim which Guarantors or Borrower may have against
Lender or the holder of the Note, (d) waive any and all rights Guarantors may
have under any anti-deficiency statute or other similar protections, (e) waive
all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from Borrower or
any other person or entity now or hereafter primarily or secondarily liable for
any of the Indebtedness until the Indebtedness has been satisfied in full,
(f) waive presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantors with
liability, and (f) waive any failure by Lender to inform Guarantors of any facts
Lender may now or hereafter know about Borrower, the Project, the Loan, or the
transactions contemplated by the Loan Agreement, it being understood and agreed
that Lender has no duty so to inform and that Guarantors are fully responsible
for being and remaining informed by Borrower of all circumstances bearing on the
risk of nonperformance of Borrower's obligations. Credit may be granted or
continued from time to time by Lender to Borrower without notice to or
authorization from Guarantors, regardless of the financial or other condition of
Borrower at the time of any such grant or continuation. Lender shall have no
obligation to disclose or discuss with Guarantors its assessment of the
financial condition of Borrower. Guarantors acknowledge that no representations
of any kind whatsoever have been made by Lender. No modification or waiver of
any of the provisions of this Guaranty shall be binding upon Lender except as
expressly set forth in a writing duly signed and delivered by Lender.


4.    Guarantors further agree that Guarantors' liability as guarantors shall
not be impaired or affected by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantors of the time
for payment of interest or principal under the Note or by any forbearance or
delay in collecting interest or principal under the Note, or by any waiver by
Lender under the Loan Agreement, Mortgage or any other Loan Documents, or by
Lender's failure or election not to pursue any other remedies it may have
against Borrower or Guarantors, or by any change or modification in the Note,
Loan Agreement, Mortgage or any other Loan Document, or by the acceptance by
Lender of any additional security or any increase, substitution or change
therein, or by the release by Lender of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Indebtedness even though Lender
might lawfully have elected to apply such payments to any part or all of the
Indebtedness, it being the intent hereof that, subject to Lender's compliance
with the terms of this Guaranty, Guarantors shall remain liable for the payment
of the Indebtedness, until the Indebtedness has been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantors further understand and agree that
Lender may at any time enter into agreements with Borrower to amend and modify
the Note, Loan Agreement, Mortgage or other Loan Documents, and may waive or
release any provision or provisions of the Note, Loan Agreement, Mortgage and
other Loan Documents or any thereof, and, with reference to such instruments,
may make and enter into any such agreement or agreements as Lender and Borrower
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Lender's rights hereunder or Guarantors' obligations
hereunder.

- 3 -

--------------------------------------------------------------------------------







5.    This is an absolute, present and continuing guaranty of payment and not of
collection. Guarantors agree that this Guaranty may be enforced by Lender
without the necessity at any time of resorting to or exhausting any other
security or collateral given in connection herewith or with the Note, Loan
Agreement, Mortgage or any of the other Loan Documents through foreclosure or
sale proceedings, as the case may be, under the Mortgage or otherwise, or
resorting to any other guaranties, and Guarantors hereby waive any right to
require Lender to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right. Guarantors further agree that nothing
contained herein or otherwise shall prevent Lender from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Note, Loan Agreement, Mortgage or any other Loan Documents, and the
exercise of any of its rights or the completion of any of its remedies shall not
constitute a discharge of Guarantors' obligations hereunder, it being the
purpose and intent of Guarantors that the obligations of Guarantors hereunder
shall be absolute, independent and unconditional under any and all circumstances
whatsoever. None of Guarantors' obligations under this Guaranty or any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under the Note, Loan Agreement,
Mortgage or other Loan Documents or by reason of the bankruptcy of Borrower or
by reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to the Note, Loan Agreement, Mortgage or any other Loan Document is
rescinded or otherwise required to be returned by Lender upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of Borrower, or upon or
as a result of the appointment of a receiver, intervenor, custodian or
conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to Lender had not
been made, regardless of whether Lender contested the order requiring the return
of such payment. In the event of the foreclosure of the Mortgage and of a
deficiency, Guarantors hereby promise and agree forthwith to pay the amount of
such deficiency notwithstanding the fact that recovery of said deficiency
against Borrower would not be allowed by applicable law; however, the foregoing
shall not be deemed to require that Lender institute foreclosure proceedings or
otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this Guaranty.

- 4 -

--------------------------------------------------------------------------------



6.    In the event Lender or any holder of the Note shall assign the Note in
whole or part to any lender or other entity in accordance with the Loan
Agreement, Guarantors will accord full recognition thereto and agree that all
rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantors by such lender or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment.


7.    If: (a) this Guaranty is placed in the hands of an attorney for collection
or is collected through any legal proceeding; (b) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors' rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty; or (d) an attorney is retained to represent
Lender in any proceedings whatsoever in connection with this Guaranty and Lender
prevails in any such proceedings, then Guarantors shall pay to Lender upon
demand all attorney's fees, costs and expenses incurred in connection therewith
(all of which are referred to herein as "Enforcement Costs"), in addition to all
other amounts due hereunder, regardless of whether all or a portion of such
Enforcement Costs are incurred in a single proceeding brought to enforce this
Guaranty as well as the other Loan Documents.


8.    The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Lender
or the holder of the Note under the remainder of this Guaranty shall continue in
full force and effect.


9.    TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTORS HEREBY WAIVE ANY AND
ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A "PROCEEDING"), LENDER
(BY ITS ACCEPTANCE HEREOF) AND GUARANTORS IRREVOCABLY (A) SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF CHICAGO, COUNTY OF COOK AND STATE OF ILLINOIS, AND (B) WAIVE ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING
BROUGHT IN ANY SUCH COURT, WAIVE ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM AND FURTHER WAIVE THE RIGHT TO OBJECT, WITH RESPECT TO
SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.
NOTHING IN THIS GUARANTY SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY
OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
LENDER AND GUARANTORS FURTHER AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY PROCEEDING IN ANY ILLINOIS STATE OR UNITED STATES COURT SITTING IN THE
CITY OF CHICAGO AND COUNTY OF COOK MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS
INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT
IF SUCH PARTY SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

- 5 -

--------------------------------------------------------------------------------


 
10.    Any indebtedness of Borrower to Guarantors now or hereafter existing is
hereby subordinated to the payment of the Indebtedness. Guarantors agree that,
until the entire Indebtedness has been paid in full, Guarantors will not seek,
accept, or retain for its own account, any payment from Borrower on account of
such subordinated debt. Any payments to Guarantors on account of such
subordinated debt shall be collected and received by Guarantors in trust for
Lender and shall be paid over to Lender on account of the Indebtedness without
impairing or releasing the obligations of Guarantors hereunder.


11.    Any amounts received by Lender from any source on account of the Loan may
be utilized by Lender for the payment of the Indebtedness and any other
obligations of Borrower to Lender in such order as Lender may from time to time
elect. Additionally, if the indebtedness guaranteed hereby is less than the full
indebtedness evidenced by the Note, all rents, proceeds and avails of the
Project, including proceeds of realization of Lender's collateral, shall be
deemed applied on the indebtedness of Borrower to Lender that is not guaranteed
by Guarantors until such unguaranteed indebtedness of Borrower to Lender has
been fully repaid before being applied upon the indebtedness guaranteed by
Guarantors.


12.    GUARANTORS AND LENDER (BY ITS ACCEPTANCE HEREOF) EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY CLAIM,
CONTROVERSY, DISPUTE, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION ANY ACTIONS
OR PROCEEDINGS FOR ENFORCEMENT OF THE LOAN DOCUMENTS) AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
GUARANTORS AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS RELIED ON THIS WAIVER
IN ENTERING INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND THAT EACH OF
THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
GUARANTORS AND LENDER EACH WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

- 6 -

--------------------------------------------------------------------------------




13.    Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing and shall be
deemed to have been properly given (a) if hand delivered, when delivered; (b) if
mailed by United States Certified Mail (postage prepaid, return receipt
requested), three (3) Business Days after mailing (c) if by any reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission, if before
3:00 p.m. (Chicago Time) on a Business Day so long as copy is sent on the same
day by overnight courier as set forth below:
 
Guarantors:  
Hersha Hospitality Limited Partnership
 
510 Walnut Street, 9th Floor
 
Philadelphia, Pennsylvania 19106
 
Attention:  
Chief Financial Officer
 
Telephone: 
215-238-1046
  Facsimile:  215-238-0157        
Mystic Hotel Investors, LLC
 
914 Hartford Turnpike
 
P.O. Box 715
 
Waterford, CT 06385
 
Telephone:  
860-442-4559
 
Facsimile:  
860-437-7752
     
Lender:  
Merrill Lynch Capital, a Division of
 
Merrill Lynch Business Financial Services Inc.
 
222 N. LaSalle Street - 16th Floor
 
Chicago, IL 60601
 
Attention:  
National Portfolio Manager - Real Estate
 
Telephone:  
312-499-3812
 
Facsimile:  
312-499-3026
     
With a copy to:  
Merrill Lynch Capital, a Division of
 
Merrill Lynch Business Financial Services Inc.
 
222 N. LaSalle Street - 16th Floor
 
Chicago, IL 60601
 
Attention:  
Real Estate Legal
 
Telephone:  
312-499-3140
 
Facsimile:  
312-499-3026

 
- 7 -

--------------------------------------------------------------------------------




With a copy to:  
Goldberg, Kohn, Bell, Black,
 
Rosenbloom & Moritz, Ltd.
 
55 East Monroe Street, Suite 3700
 
Chicago, IL 60603
 
Attention: James B. Rosenbloom, Esq.
 
Telephone:  
312-201-3925
 
Facsimile:  
312-332-2196

 
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice. Any notice or demand delivered to the person or
entity named above to accept notices and demands for such party shall constitute
notice or demand duly delivered to such party, even if delivery is refused.


14.    To induce Lender to make the Loan, Guarantors make the following
representations and warranties to Lender set forth in this Section. Guarantors
acknowledge that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.


(a)    Guarantors are duly formed, validly existing, and in good standing in its
state of organization and has qualified to do business and is in good standing
in any state in which it is necessary in the conduct of its business.


(b)    Guarantors maintain an office at the address set forth for such party in
Section 13.


(c)    Any and all balance sheets, net worth statements, and other financial
data with respect to Guarantors which have heretofore been given to Lender by or
on behalf of Guarantors fairly and accurately present the financial condition of
Guarantors as of the respective dates thereof.


(d)    The execution, delivery, and performance by Guarantors of this Guaranty
does not and will not violate (i) any Laws, order, rule, regulation, writ,
injunction or decree now in effect of any Government Authority, or court having
jurisdiction over Guarantors, (ii) any contractual restriction binding on or
affecting Guarantors or Guarantors' property or assets which may adversely
affect Guarantors' ability to fulfill its obligations under this Guaranty, (iii)
the instruments creating any trust holding title to any assets included in
Guarantors' financial statements, or (iv) the organizational or other documents
of Guarantors.


(e)    To the Guarantors' knowledge, this Guaranty creates legal, valid, and
binding obligations of Guarantors enforceable in accordance with its terms
subject to bankruptcy and general equity principles.


- 8 -

--------------------------------------------------------------------------------


 
(f)    Except as disclosed in writing to Lender, there is no action, proceeding,
or investigation pending or, to the knowledge of Guarantors, threatened or
affecting Guarantors, which may adversely affect Guarantors' ability to fulfill
its obligations under this Guaranty. There are no judgments or orders for the
payment of money rendered against Guarantors for an amount in excess of
$100,000.00 that have been undischarged for a period of ten (10) or more
consecutive days and the enforcement of which is not stayed by reason of a
pending appeal or otherwise. Guarantors are not in default under any agreements
which may materially and adversely affect Guarantors' ability to fulfill its
obligations under this Guaranty.


(g)    All statements set forth in the Recitals are true and correct.


All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement. Guarantors hereby agree to indemnify, defend and hold Lender free and
harmless from and against all loss, cost, liability, damage, and expense,
including attorney's fees and costs, which Lender may sustain by reason of the
inaccuracy or breach of any of the foregoing representations and warranties as
of the date the foregoing representations and warranties are made and are
remade.


15.    Guarantors shall deliver or cause to be delivered to Lender all of the
Guarantors' financial statements to be delivered in accordance with the terms of
the Loan Agreement.


16.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantors. If more than one
party executes this Guaranty, the liability of all such parties shall be joint
and several.


17.    THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND
SECURING THE LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF ILLINOIS, AND
DELIVERED BY GUARANTORS OR BORROWER, AS APPLICABLE, AND ACCEPTED BY LENDER IN
THE STATE OF ILLINOIS, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY. IN
ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION OF THE
IMPROVEMENTS AND PERFORMANCE OF THIS GUARANTY AND THE OBLIGATIONS ARISING
HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 
- 9 -

--------------------------------------------------------------------------------



18.    Lender shall be entitled to honor any request for Loan proceeds made by
Borrower and shall have no obligation to see to the proper disposition of such
advances. Guarantors agree that its obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrower of such Loan
proceeds.


19.    This Guaranty may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.
 
- 10 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantors have delivered this Guaranty in the State of
Illinois as of the date first written above.


GUARANTORS:
 
HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
       
By:
 
Name:
 
Its:
         
MYSTIC HOTEL INVESTORS, LLC, a Delaware limited liability company
   
By:
 
Name:
 
Its:
 

 
 

--------------------------------------------------------------------------------



